Citation Nr: 0936978	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right little toe.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee Baker's cyst.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for residuals of a 
fracture of the right little toe, the Veteran testified in 
1979 or 1980, while stationed at Ford Ord, California, an 
artillery shell fell on is foot and broke his toe and he was 
treated at a field hospital and he was placed on light duty.  

The service treatment records show that in February 1982 the 
Veteran was seen for swelling on the medial side of the right 
foot.  The impression was bruised metatarsal.  As there is 
evidence of an injury to the right foot in service and 
complaints of a current disability, prior to considering the 
claim on the merits, under the duty to assist, 38 C.F.R. § 
3.159(c)(4), additional evidentiary development is needed. 

On the claim for increase for the left knee disability, the 
Veteran stated that the cyst behind the knee has increased in 
size causing difficulty with standing or walking. As the 
Veteran's testimony suggests a material change in the 
disability, reexamination is in order under 38 C.F.R. § 
3.327.

Accordingly, the case is REMANDED for the following action:

1. Obtain the in-patient records, 
pertaining to treatment of a right foot 
injury in 1979 or 1980 at the Army 
Hospital at Fort Ord, California.  As 
the base has been closed, the records 
may have been sent to storage.  If the 
records are unavailable, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2. Obtain records from the Columbia, 
South Carolina VA Medical Center since 
November 2007.

3. Afford the Veteran a VA examination 
to determine the following: 

a). Whether the Veteran has a current 
right little toe disability, including 
residuals of a fracture, and, if so, 
whether it is at least as likely as not 
that the current right little toe 
disability was caused by an in-service 
injury to include an injury to the 
right metatarsal in February 1982.  

In formulating an opinion, the examiner 
is also asked to consider that the term 
"at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder must be made 
available for review by the examiner.

b).  Determine the current level of 
knee impairment due to the service-
connected Baker's cyst. 

The examiner is asked to describe the 
range of flexion and extension in 
degrees and to describe any subluxation 
or ligament instability.

The examiner is asked to describe any 
additional limitation of flexion or 
extension, considering functional loss 
due to pain, weakness, fatigability, 
painful motion, including during flare- 
ups or with repetitive use, if 
feasible, in terms of degrees of 
additional limitation of flexion or 
extension

4. After the above development has been 
completed, adjudicate the claims.  If 
any determination remains adverse to 
the Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




